Concurring and Dissenting Opinion by
Judge Crumlish, Jr. :
I agree with the majority’s determination that any subject which would require a government employer to perform a duty specifically or impliedly prohibited by statutory law governing its affairs is excluded from the scope of Act 111 and therefore necessarily outside the definition of bargainable issues.
However, I must respectfully disagree with the majority’s conclusion that the use of police vehicles to pick up and deliver police officers at their home incident to going on and off duty is not a bargainable issue.
Act 111 affords policemen and firemen through their representatives “. . . the right to bargain collectively with their public employers concerning the terms and conditions of their employment, including compensation, hours, working conditions, retirement, pensions and other benefits. . . .” 43 P.S. §217.1.
The majority admits that the required pickup and delivery service in question is of “benefit” to the policemen within the common-sense meaning of that word1 and that this service is related to their employ-*357meat by the township. Therefore, I believe, in this case, that the disputed award is within the meaning of terms and conditions of employment and should be sustained.

 Since the term “benefit” is not defined in Act 111, it must be interpreted and applied according to its common and approved usage. See Statutory Construction Act of 1972, Act of December 6, 1972, P. E. (Act No. 290), 1 Pa. S. §1903.